Citation Nr: 1045489	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an umbilical 
hernia.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for an umbilical hernia and denied service 
connection for PTSD.

The Board notes that the Veteran submitted a January 2009 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board.  In January 2009, the Veteran's 
representative specified the Veteran's hearing request as for 
either a personal or videoconference hearing before the Board or 
in the alternative a personal hearing before a Decision Review 
Officer (DRO).  In a December 2009 report of contact, the office 
of the Veteran's attorney reported that the attorney wished to 
withdraw all hearing requests.  Subsequently in a December 2009 
letter, Mr. Bunten withdrew the Veteran's request for a personal 
hearing before the Board.  The Board finds that all hearing 
requests are deemed to have been withdrawn.  38 C.F.R. 
§ 20.702(d) (2010).    

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for an umbilical hernia was denied in an 
April 1985 rating decision.


3.  The evidence received since the April 1985 rating decision 
was not previously of record; however, does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for an umbilical hernia.

4.  Service connection for PTSD was denied in a March 1994 
decision.

5.  The evidence received since the March 1994 decision was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied entitlement to 
service connection for an umbilical hernia is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

2.  New and material evidence has not been submitted since the 
April 1985 rating decision and the claim of entitlement to 
service connection for an umbilical hernia is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2010).  

3.  The March 1994 decision that denied entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has been submitted since the March 
1994 rating decision and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a February 2005 letter for the claim of entitlement 
to service connection for an umbilical hernia.  In this letter, 
VA informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 282 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  

The Veteran has been apprised of the information necessary to 
reopen his claim of entitlement to service connection for an 
umbilical hernia in a December 2005 letter.  Although this notice 
was issued simultaneously with the December 2005 rating decision 
on appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claim has not been reopened.  A statement of the case 
(SOC) was also issued to him in November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).    

In March 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, notice including the type of evidence necessary to 
establish a disability rating and effective date for the claim of 
entitlement to service connection for an umbilical hernia was not 
provided; however, as the claim is not reopened, any deficiency 
as to the notice is moot.  Based on the foregoing, no further 
efforts are required with respect to the duty to notify.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
claim of entitlement to service connection for an umbilical 
hernia, VA has obtained the Veteran's service treatment records, 
a July 2000 private orthopedic examination, and Social Security 
Administration (SSA) records.

VA has not provided the Veteran with an examination in connection 
with his claim for service connection for an umbilical hernia; 
however, the Board finds that VA was not under an obligation to 
have the Veteran examined for this claim.  The Veteran has not 
brought forth new and material evidence to reopen the claim.  
38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies 
to a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these reasons, 
the Board finds that VA was not under an obligation to provide an 
examination in connection with this claim on appeal.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim for entitlement to service connection 
for an umbilical hernia.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, given the favorable decision discussed below for the 
claim of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD, the 
Board finds that any issue with regard to the timing or content 
of the VCAA notice provided to the Veteran is moot or represents 
harmless error.  




II.  Decision

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as 
existing evidence not previously submitted to VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995). 

A.  Umbilical Hernia

The Veteran seeks to reopen his service connection claim for an 
umbilical hernia.  In an April 1985 rating decision, the Veteran 
was denied service connection for the claim on appeal as there 
was no evidence of record indicating chronic aggravation to the 
Veteran's pre-existing diagnosis for an umbilical hernia.  This 
decision was not appealed and thus subsequently became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In the present case, the Veteran has submitted additional new 
evidence in support of his application to reopen.  However, for 
the reasons discussed below, the evidence is not material, and 
his claim on appeal is not reopened for adjudication on the 
merits.

The Veteran submitted a July 2000 private orthopedic examination 
report and a March 2001 SSA decision for a period of disability, 
disability insurance benefits, and supplemental security income.

The Board notes that this evidence is new in that it was not 
previously submitted at the time of the April 1985 rating 
decision, which acknowledged that an umbilical hernia was noted 
on a February 1966 entrance examination and diagnosed by the 
Medical Board in August 1966.  This evidence is not cumulative or 
redundant of evidence already of record because it discusses the 
Veteran's abdominal hernia after separation from military 
service; however, the evidence is not material because it does 
not address any chronic residuals of the Veteran's umbilical 
hernia or relate any worsening to service.  In fact, the evidence 
refers to the Veteran's hernia that resulted from a December 1997 
surgical excision of two ribs after an April 1997 post-service 
injury, in which the Veteran fell from a ladder after being 
electrocuted.  In October 1998, the Veteran developed a lateral 
wall hernia and underwent a second surgery to repair the hernia 
in November 1998.  After being evaluated by Dr. A.G. Lipede in 
April 1999, the Veteran was found as still having a very large 
posterolateral hernia resulting from the December 1997 surgery.  
As a result, there is no evidence showing that the Veteran's 
umbilical hernia that pre-existed service was aggravated during 
active military service.  As such, the evidence does not related 
to an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for an umbilical hernia.

Given the foregoing, the Board finds that the newly submitted 
evidence to be new, but not material; therefore, the Veteran's 
service connection claim on appeal, is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 




B.  PTSD

The Veteran seeks to reopen his service connection claim for 
PTSD.  In a March 1994 decision, the Veteran was denied service 
connection for the claim on appeal because he failed to submit 
any supporting evidence.  This decision was not appealed and thus 
subsequently became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

In the present case, the Veteran has submitted additional medical 
evidence in support of his application to reopen.  For the 
reasons discussed below, the evidence is new and material, and 
his claim on appeal, is reopened for adjudication on the merits.

The Veteran submitted a July 2000 private psychological 
examination, a March 2001 SSA decision, as discussed above, and 
VA outpatient treatment records dated from November 2008 to 
January 2009 and from March 2009 to June 2009.  

The Board notes that this evidence is new in that it was not 
previously submitted at the time of the March 1994 decision.  
Specifically, a July 2000 private psychological examination and a 
March 2001 SSA decision are not cumulative or redundant of 
evidence already of record because they report and discuss the 
Veteran's diagnosis of PTSD that could be attributable to his 
experiences in Vietnam.  

Additionally, the December 2008, March 2009, and June 2009 VA 
outpatient treatment records are not cumulative or redundant of 
evidence already of record because they suggest that the 
Veteran's PTSD is related to specific events he experienced in 
Vietnam.  In December 2008, the Veteran reported witnessing an 
ammunition storage unit blow up with victims' bodies exploding 
and burning.  In March 2009, he further recounted a limb fly 
through the air and hit him after the mortar attack at the 
storage unit.  The Veteran also reported his observations while 
being treated in a military hospital in Vietnam, where he 
witnessed soldiers with amputated limbs and "their faces blown 
off" from napalm attacks.  In June 2009, the Veteran further 
recounted his hospital observations to include witnessing 
soldiers as either dead or still alive writhing in pain.  No such 
evidence was of record at the time of the prior denial in March 
1994 when the RO found no evidence of a current diagnosis of PTSD 
or a potential in-service stressor in which to verify as 
attributable to the Veteran's current disorder.  
Because the newly submitted evidence in the noted VA outpatient 
treatment records provide further detail about the Veteran's 
experiences in Vietnam and is potentially related to the 
Veteran's military service, it is material because it bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, this evidence, by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.  However, the Board finds that the newly 
submitted evidence in the July 2000 private psychological 
examination and March 2001 SSA decision, which diagnosed and 
discussed the Veteran's PTSD, is not material because there is 
nothing of record to suggest the diagnosis is linked to a 
verifiable in-service stressor.  In fact, the March 2001 SSA 
decision referred to the Veteran's PTSD as related to experiences 
in Vietnam with no further detail. 

Given the foregoing, the Board finds that the newly submitted 
evidence, specifically the December 2008, March 2009, and June 
2009 VA outpatient treatment records, to be both new and 
material.  Having submitted new and material evidence, the 
Veteran's claim on appeal, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 


ORDER

As new and material evidence has not been received, the claim of 
entitlement to service connection for an umbilical hernia is not 
reopened.  

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened.




REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for PTSD.   Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order for VA to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To establish entitlement to service connection for PTSD a Veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

During the course of the appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  

Upon review of the record, the Veteran's DD Form 214 reveals that 
his primary military occupation specialty (MOS) was a hawk 
missile launcher mechanic.  His service personnel records show 
that from August 1968 to July 1969 he was stationed in Vietnam 
working as a missile launcher mechanic.  As discussed above, the 
Veteran was diagnosed with PTSD in a July 2000 private 
psychological examination report.  

The Veteran also provided more detailed information regarding his 
Vietnam experiences in the following VA outpatient treatment 
records.  In December 2008, the Veteran reported witnessing an 
ammunition storage unit blow up with victims' bodies exploding 
and burning.  In March 2009, he further recounted a limb fly 
through the air and hit him after the mortar attack at the 
storage unit.  The Veteran also reported his observations while 
being treated in a military hospital in Vietnam, where he 
witnessed soldiers with amputated limbs and "their faces blown 
off" from napalm attacks.  In June 2009, the Veteran further 
recounted his hospital observations to include witnessing 
soldiers as either dead or still alive writhing in pain.

While the Veteran has provided information regarding his claimed 
stressors, it does not appear that assistance of the United 
States Army and Joint Services Record Research Center (JSRRC) or 
any other appropriate department has been requested to locate 
corroborative evidence of the Veteran's asserted stressors.  
Thus, additional development is needed.

If the JSRRC or any other appropriate department is able to 
corroborate the Veteran's claimed in-service stressor(s), the 
question next presented is whether such a stressor(s) is 
clinically considered to be of sufficient severity to warrant a 
valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-
IV) provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  If the Veteran's 
claimed in-service stressor(s) can be independently corroborated, 
it must be clinically evaluated in accordance with the provisions 
of DSM-IV.

The record does not indicate that the PTSD diagnosis in a July 
2000 private psychological examination was made on the basis of a 
verified history of the Veteran's service stressor(s); therefore, 
it was inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App.  70, 77-78 (1994).  Further psychiatric evaluation is 
necessary.    

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Allow the Veteran to provide any 
additional details as to the reported in-
service stressful incidents, such as dates, 
places, unit of assignment at the time of the 
events, description of events, and if 
appropriate, names and any other identifying 
information concerning any of the individuals 
involved in the events.  The Veteran is to be 
informed that this information is vitally 
necessary to obtain support of evidence of 
the stressful event or events and that 
failure to respond or provide an incomplete 
response may result in denial of the claim.

2.  Next, review the Veteran's claims file 
and prepare a summary of all his claimed 
stressors.  The summary and all associated 
documents, to include the Veteran's service 
personnel records and stressor statements, 
should be sent to the U.S. Army and Joint 
Services Record Research Center (JSRRC) 7798 
Cissna Road, Suite 101, Springfield, Virginia 
22510-3197.  JSRRC should be requested to 
provide any information that might 
corroborate the Veteran's alleged in-service 
stressor(s) including, but not limited to, 
providing a copy of unit histories for the 
Veteran's unit.

3.  If and only if, an alleged stressor has 
been satisfied, schedule the Veteran for an 
examination to determine the diagnoses of all 
psychiatric disorders that are present.  
Furnish the examiner with a complete and 
accurate account of any verified stressor(s), 
and the examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors caused the current psychiatric 
symptoms and whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in DMS-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
that the Veteran's diagnosed psychiatric 
illness had its onset during service or is 
otherwise related to service.    

A complete rationale should be given for all 
opinions and conclusions expressed.  The 
claims file, including a copy of this remand 
should me made available to the examiner 
before the examination, for proper review of 
the medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.   

4.  Thereafter, the remaining issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


